

115 HR 3247 IH: Protect United States Security in the Arctic Act of 2017
U.S. House of Representatives
2017-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3247IN THE HOUSE OF REPRESENTATIVESJuly 14, 2017Mr. Bera introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Foreign Affairs, Energy and Commerce, Science, Space, and Technology, and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the President to develop and submit to Congress a strategy to protect United States
			 interests in the Arctic region, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protect United States Security in the Arctic Act of 2017. 2.FindingsCongress finds the following:
 (1)The United States has important economic, security, and national defense interests in the Arctic region.
 (2)The United States Government has issued several key reports and strategies on the Arctic region over the last four years, including—
 (A)the Department of Defense Report to Congress on Strategy to Protect United States National Security Interests in the Arctic Region (December 2016);
 (B)the 2015 Year In Review: Progress Report on the Implementation of the National Strategy for the Arctic Region (March 2016);
 (C)the Implementation Plan for the National Strategy for the Arctic Region (January 30, 2014); and (D)the National Strategy for the Arctic Region (May 2013), which set forth the United States Government’s strategic priorities for the Arctic region.
 (3)According to the Council on Foreign Relations, the Arctic region is warming at double the rate of the rest of the world, opening new routes for ships and development of natural resources throughout the Arctic region.
 (4)The rapidly warming Arctic region threatens fisheries and wildlife habitat, existing infrastructure and communities throughout Alaska, including increased vulnerability to coastal erosion. Alaska native communities are particularly vulnerable to the changing climate.
 (5)Given these developments, the United States needs to bolster its infrastructure and assets in the Arctic region to safeguard its strategic interests, defend its national borders, protect the environment, and maintain its scientific and technological leadership.
 3.Sense of CongressIt is the sense of Congress that— (1)the President should continue to convene the Arctic Executive Steering Committee established on January 21, 2015, pursuant to Executive Order 13689 (80 Fed. Reg. 6425; relating to enhancing coordination of national efforts in the Arctic); and
 (2)the United States should ratify the United Nations Convention on the Law of the Sea in order to allow the United States to secure its claim to offshore resources present along the Arctic’s extended continental shelf.
			4.Strategy to protect United States interests in the Arctic region
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the President shall develop and submit to Congress a strategy to protect United States interests in the Arctic region.
 (b)GoalsThe strategy required under subsection (a) shall include the following goals: (1)Improve telecommunications, navigation, ocean and coastal mapping, and Coast Guard and other infrastructure to support a sustained security and emergency response presence for the State of Alaska.
 (2)Direct the United States representative to the Arctic Council to use the voice and vote of the United States to conduct increased confidence-building and cooperative security measures with the other member countries of the Arctic Council.
 (3)Support climate resilience efforts across the Arctic region. (4)Sustain robust research funding to understand the ongoing climate changes in the Arctic region and the global impact of such changes.
 (c)Use of prior reports and strategiesThe strategy required under subsection (a) shall be informed by the reports and strategies described in section 2(2) and other relevant United States Government reports and strategies regarding the Arctic region.
			(d)Comptroller General of the United States report
 (1)In generalNot later than 45 days after the date of the enactment of the this Act, the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and the House of Representatives, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives a report assessing the cost and procurement schedule for new United States icebreakers.
 (2)ElementsThe report required in paragraph (1) shall include an analysis of the following: (A)The current status of the efforts of the Coast Guard to acquire new icebreaking capability, including coordination through the Integrated Program Office.
 (B)Actions being taken by the Coast Guard to incorporate key practices from other nations that procure icebreakers to increase knowledge and reduce costs and risks.
 (C)The extent by which the cost and schedule for building Coast Guard icebreakers differs from those in other countries, if known.
 (D)The extent that innovative acquisition practices (such as multiyear funding and block buys) may be applied to icebreaker acquisition to reduce the cost and accelerate the schedule.
 (E)A capacity replacement plan to mitigate a potential icebreaker capability gap if the Polar Star cannot remain in service.
 (F)Any other matters the Comptroller General considers appropriate. 5.Authorization to procure Coast Guard icebreakers (a)AuthorizationConsistent with the plan required by section 3523 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328), the Secretary of the department in which the Coast Guard is operating may enter into a contract to procure up to three Coast Guard heavy icebreakers to defend United States interests in the Arctic Region, beginning in fiscal year 2018.
 (b)Liability subject to appropriationsAny contract entered into under subsection (a) shall provide that— (1)any obligation of the United States to make a payment under the contract is subject to the availability of appropriations for that purpose; and
 (2)the total liability to the Government for termination of such contract shall be limited to the total amount of funding obligated under such contract at the time of termination.
 (c)ReportConsistent with such section, the Secretary shall report to the relevant congressional committees on plans of such department to—
 (1)procure and sustain icebreakers in addition to the vessels authorized by subsection (a); and (2)ensure that at least three Coast Guard icebreakers are operational at all times.
				